Title: From John Adams to James Warren, 21 June 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June 21. 1775
      Dr Sir
     
     Major Mifflin goes in the Character of Aid de Camp to General Washington. I wish You to be acquainted with him, because, he has great Spirit Activity, and Abilities, both in civil and military Life. He is a gentleman of Education, Family and Fortune.
     C. and H. and P. have given us a great deal of Trouble, in the Election of Lee, and I expect will avail themselves of all the Whims and Prejudices, of our People.
     We are like to have more trouble of the like Kind in the Choice of Brigadiers General. Old Pomeroy must be the first. P. to do him Justice, has renounced his Connections in this Instance. He declares he cant and wont vote for him. I had rather vote for Prebble in his Bed.
     I expect, our People when they come to know the Pay of the General officers and others, will grumble. Adams, Paine and I fought against it totis Viribus. But in vain. It is amazingly high. But the southern Genius’s think it vastly too low. Farewell.
     
      John Adams
     
    